Citation Nr: 1456766	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  11-09 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.  

3.  Entitlement to service connection for a gastrointestinal disorder, to include as secondary to PTSD.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.  

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  An April 2008 Board decision denied entitlement to service connection for PTSD.  The Veteran did not appeal that decision or submit new and material evidence within the one-year appeal period.  

2.  Evidence received since the April 2008 Board decision that was not previously of record and not cumulative or redundant of evidence already of record, relates to a previously unestablished fact necessary to substantiate the claim of entitlement to service connection for PTSD, and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran does not have a current gastrointestinal disability.  


CONCLUSIONS OF LAW

1.  The April 2008 Board decision denying entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1100(a) (2014).  

2.  New and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for PTSD has been added to the record.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  

3.  The criteria for service-connection for a gastrointestinal disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The RO provided proper notice regarding the Veteran's initial claim of entitlement to service connection for PTSD in March 2004; thereafter, the RO provided proper notice concerning his claim to reopen in December 2009.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Veteran's claim of entitlement to service connection for a gastrointestinal disorder is denied herein as a matter of law; therefore, any defect with regard to VA's duties to notify and assist regarding that claim is moot, because there is no reasonable possibility that any notice or assistance could aid in substantiating the claim.  See 38 U.S.C.A. § 5103A ; Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Wensch v. Principi, 15 Vet. App. 362 (2001); Mason v. Principi, 16 Vet. App. 129, 132 (2002).  

Regarding the duty to assist, the Veteran's service treatment records, service personnel records, VA treatment records, and lay statements have been obtained and associated with the claims file.  The Board finds that VA has satisfied its duty to assist by acquiring relevant records.  

The Board acknowledges the Veteran's statement within his April 2011 VA Form 9 substantive appeal that he had attempted to obtain records of prior gastrointestinal treatment from a VA physician at the Roseburg VA Medical Center (VAMC) following his military service, but that he was unsuccessful because such records had been destroyed.  VA has not made additional attempts to locate such records; however, the Board finds that such attempts are not required and indeed, would be unproductive given that the records have apparently been destroyed.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (finding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  Moreover, to the extent that such records do exist from prior to the filing of the Veteran's claim, they would not provide evidence to support the existence of a current gastrointestinal disorder.  Additionally, the Board has obtained the Veteran's VA treatment records from the time of his claim for service connection for a gastrointestinal disorder, and they do not reflect a current diagnosis at any time during the appeal period.  

The Board also notes that the Veteran has not been afforded a VA examination regarding his claim of entitlement to service connection for a gastrointestinal disorder.  VA must provide an examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As discussed further below, there is no competent evidence of a current gastrointestinal disability during the appeal period.  As such, no VA examination is necessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 81-83.  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  New and Material Evidence - PTSD  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c) (West 2002).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002).  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers, while material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2014).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran's claim of entitlement to service connection for PTSD was previously denied in an April 2008 Board decision which determined that the Veteran did not have a current diagnosis of PTSD.  The Veteran did not appeal the April 2008 Board decision, and he did not submit new and material evidence within a year following; therefore, the April 2008 Board decision is final.  See 38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1100(a) (2014).  

To the extent the Veteran's February 2010 notice of disagreement (NOD) and April 2011 substantive appeal appear to assert clear and unmistakable error (CUE) in the prior Board decision, the Board notes that a claim for CUE cannot be based on the inadequacy of a VA examination or a breach of VA's duty to assist.  See Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002), Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Evidence added to the record since the prior final April 2008 Board decision includes current records of VA psychiatric treatment.  In particular, a March 2014  VA treatment record documents a current diagnosis of chronic PTSD in accordance with the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  The Veteran's treating physician noted that the Veteran's diagnosed PTSD was due to observing deaths on the flightdeck of an aircraft carrier during active service.  He noted that the Veteran is a very private individual and tends to minimize his experiences or avoid speaking about them, but that he has continuing nightmares of being on the flight deck four to five times per week.  Finally, the treating physician noted his ongoing therapeutic relationship with the Veteran, which allowed him to gain the Veteran's trust and ultimately to make a diagnosis of PTSD consistent with the DSM-5.  

This evidence is new and material as it was not of record at the time of the prior final April 2008 Board decision and it relates to a material element of the claim, specifically, whether there is a current diagnosis of PTSD.  Because the information submitted since the last final decision constitutes new and material evidence which, when taken together with other evidence of record, raises a reasonably possibility of substantiating the claim, the claim of entitlement to service connection for PTSD, must be reopened.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 3.156(a), 20.1100(a).  


III.  Service Connection - Gastrointestinal Disorder

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The Veteran seeks entitlement to service connection for a gastrointestinal disorder, to include as secondary to PTSD.  

Service treatment records do not document any complaints, diagnosis, or treatment of a gastrointestinal disorder.  An April 1969 enlistment examination contains a normal clinical evaluation, and in a concurrent report of medical history, the Veteran denied any gastrointestinal symptoms.  Likewise, a separation examination in April 1971 documents a normal clinical evaluation, without any gastrointestinal complaint.  

The Court of Appeals for Veterans Claims (Court) has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Veteran is not shown by the competent evidence of record to have a gastrointestinal disorder at any time during the pendency of the appeal.  The Veteran is competent to report observable symptoms, see Layno v. Brown, 6 Vet. App. 465, 470 (1994); however, he is not competent to diagnose a gastrointestinal disorder, which is a complex medical determination involving an internal and unobservable body process with symptoms that overlap various conditions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Accordingly, on this record, the preponderance of the evidence establishes that the Veteran does not have a current gastrointestinal disorder.  As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened.  

Service connection for a gastrointestinal disorder is denied.  


REMAND

The Board finds that additional development is necessary prior to further appellate consideration of the Veteran's claim of entitlement to service connection for PTSD.  

In particular, service connection for PTSD requires the presence of three elements: (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2014).  The diagnosis of PTSD must comply with the criteria set forth in the DSM-5.  38 C.F.R. § 4.125(a) (2014).  

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

The ordinary meaning of the phrase "engaged in combat with the enemy," requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  

In order to grant service connection for PTSD to a non-combat veteran, there must be independent credible evidence to support the veteran's assertion that the stressful event occurred.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  However, those service records which are available must support and not contradict the Veteran's lay statements regarding the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressor.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  

As noted above, the Veteran has a current diagnosis of PTSD in accordance with the DSM-5, as reported by his long-time treating VA physician.  The VA physician also provided a causal nexus by stating that the Veteran's PTSD was due to his observing deaths on the flight deck of an aircraft carrier during active service.  Therefore, the remaining question is whether there is credible supporting evidence that the Veteran's claimed in-service stressor actually occurred.  

The Veteran contends that he has PTSD due to his active duty service, including his service aboard the U.S.S. Kitty Hawk during the Vietnam War.  

Specifically, the Veteran has consistently identified the following stressors: the U.S.S. Kitty Hawk was constantly at battle station off the coast of Vietnam., multiple planes were damaged and crashed, he helped load munitions which he believes killed people, he was aboard the Kitty Hawk during rough seas, and he witnessed a shooting in San Diego.  Additionally, VA treatment records from January 2008 and March 2014 document the Veteran's report of seeing men killed on the flight deck.  

The Veteran's service records document that he was stationed onboard the U.S.S. Kitty Hawk during its WESTPAC from November 1970 to July 1971.  His records indicate his occupation as a culinary specialist, but also document training as a seaman's apprentice.  Along with his April 2011 substantive appeal, the Veteran provided an Internet copy of the U.S.S. Kitty Hawk's cruise book from the 1970-71 WESTPAC.  It displays the Veteran's name and picture with the deck department sailors, numerous pictures of flight operations onboard, and nonspecific information regarding a memoriam for two sailors who were killed.  

The record does not indicate that an attempt was made by the RO to corroborate the Veteran's alleged in-service stressors by contacting the U.S. Army and Joint Services Records Research Center (JSRRC).  

The Board finds that the Veteran has submitted adequate information for VA to conduct a records search with the JSRRC for corroboration of the Veteran's reported stressors, to include the pertinent ship histories.  Based on the above, this matter must be remanded for stressor verification development.  See M21-1MR, Part IV, Subpart ii, Chapter 1, Section D. 15.  

Moreover, further medical opinion that addresses the relationship, if any, between each the Veteran's PTSD and any verified in-service stressor may prove helpful in resolving the Veteran's claim on appeal.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, supra.  

Finally, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim, such as VA treatment records, are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, upon remand, any outstanding VA treatment records must be obtained, as they may have an impact upon the adjudication of the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's outstanding VA treatment records to the present time.  Document all efforts to obtain such records, including any negative replies, and associate all received records, if any, with the claims file.  

2.  Prepare a summary of the Veteran's claimed in-service stressors.  Obtain additional information from the Veteran regarding the claimed in-service stressors, if deemed necessary.  Thereafter, this summary and the Veteran's service documents should be sent to the JSRRC, or any other appropriate records repository, for verification of the alleged in-service stressors.  The JSRRC should be provided with a copy of any information obtained above, and should be requested to provide any additional information that might corroborate the Veteran's alleged stressors.  All records and responses received must be clearly documented and associated with the claims file.  

3.  Thereafter, if any in-service stressors are verified, the Veteran should be afforded a VA examination by a physician with appropriate expertise to whether any verified stressor is adequate to support a diagnosis of PTSD.  If the diagnostic criteria to support a diagnosis of PTSD have been satisfied and a diagnosis of PTSD is deemed appropriate, the examiner shall comment upon any link between the current symptomatology and the in-service stressors reported by the Veteran.  A complete rationale for each opinion expressed must be provided. 

4.  Then readjudicate the Veteran's claim of entitlement to service connection for PTSD.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC) before returning the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


